Dove, J. Claimant, Lewis College, Lockport, Illinois, seeks to recover from respondent the sum of $460.00 for tuition, books and supplies furnished one William A. Loehrer. A Departmental Report, dated January 17, 1968, was filed with the Court of Claims as exhibit C. Subsequently a stipulation by and between claimant and respondent was filed herein on the 24th day of April, 1968. The stipulation sets forth the following: “That the claimant, Lewis College, Lockport, Illinois, had enrolled one William A. Loehrer, 194-207, in its college of studies, and that the tuition for the period of February 6, 1967 through May 26, 1967 is rightfully due claimant herein. “That the sum so due is Four Hundred Sixty Dollars and No Cents ($460.00). “That, as a result of delay in billing by claimant herein, payment was not made prior to the closing of the biennium appropriation. “That claimant continues to be the sole person interested in this claim, and that no assignment thereof had occurred. “That upon the foregoing agreed case filed herein, the Court shall decide thereon, and render judgment herein according to the rights of the parties in the same manner as if the facts aforesaid were proved upon the trial of said issue.” This is a matter of a lapsed appropriation, and this Court has repeatedly held that, where a contract has been (1) properly entered into; (2) service is satisfactorily performed, and materials furnished in accordance with such contract; (3) proper charges made therefor; (4) adequate funds were available at the time the contracts were entered into; and, (5) the appropriation for the biennium from which such claim could have been paid had lapsed, it would enter an award for the amount due. Claimant, Lewis College, Lockport, Illinois, is thereby awarded the sum of $460.00.